A NNABELLE Clinton Imber, Justice, dissenting. I agree .with Justice Glaze’s dissenting opinion. Appellee not only claimed a degree of permanent disability and future medical expenses, but he also claimed past medical expenses, past lost-wage benefits, and pain and suffering. As noted by Justice Glaze in his dissenting opinion, the amounts allocable to past lost-wage benefits and past medical expenses are easily deducible. Likewise, the record contains ample evidence from which a reasonable inference could be drawn that would preponderate in finding some of the loss sustained to be due to pain and suffering. The fact that a specific allocation was not made in the settlement documents should not preclude a finding that the award was intended to compensate for a particular purpose and the amount thereof; tins is the province of the fact-finder in every case. The majority’s holding today effectively overrules our decisions in Clayton v. Clayton, supra, and Bunt v. Bunt, supra, by permitting a settlement loophole to transmute marital property into nonmarital property. The case should be reversed and remanded for a determination and division of amounts that are allocable as past lost-wage benefits, past medical expenses, and pain and suffering. Arnold, C.J., and Glaze, J., join in this dissent.